UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 09, 2011 Roomlinx, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 000-26213 83-0401552 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 2150 W. 6th Ave., Unit H, Broomfield, Colorado80020 (Address of Principal Executive Offices) (Zip Code) 303-544-1111 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02(c).Election of Directors or Principal Officers Effective November 9, 2011, Roomlinx, Inc. (the “Company”) has hired Steven G. Skalski to fill the role of Chief Operating Officer.Included in his compensation package, Mr. Skalski was awarded 30,000 incentive stock options under theCompany’s Long-Term Incentive Plan.The exercise price of the option awards shall be the average of the high bid and low asked prices on November 9, 2011 quoted on the Nasdaq OTC Bulletin Board Service; will vest in three equal installments on the anniversary of the grant date; and will expire at the end of day on the 7th anniversary of the grant date. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:November 16, 2011 ROOMLINX INC. By: /s/ Michael S. Wasik Michael S. Wasik President, Chief Executive Officer and Chief Financial Officer 3
